Citation Nr: 1625207	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  08-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for recurrent left leg thrombosis, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the Board at an August 2011 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating her desire to withdraw her appeal regarding entitlement to service connection for recurrent left leg thrombosis.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating her desire to withdraw her appeal regarding entitlement to service connection for recurrent left leg thrombosis.  


ORDER

The Veteran's claim of entitlement to service connection for recurrent left leg thrombosis is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


